Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
Drawings
The drawings filed 7/29/19 and 4/5/2021 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the speaker (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 10/7/2021 clarifying the language of claim 14 the 112 rejections made against claim 14 within the office action of 7/7/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler) (both previously cited), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) (previously cited). 
In reference to at least claim 1
Stevenson teaches a satellite therapy delivery system for brain neuromodulation which discloses a system comprising a first device and a second device (e.g. system contains multiple modules, Fig. 6), the system being configured for electrical stimulation of a brain of a person (e.g. Fig. 14, abstract, para. [0052]), the first and the second device comprising: a case configured to occupy a space within a burr hole or craniotomy in a skull ( e.g. housing 64 designed to be slipped into a close fitting skull burr hole 36, Fig. 14, para. [0052]); a subcutaneous electrode on the case configured to lie above the skull and under the scalp (e.g. electrodes 24, 24' placed between the skin and the skull, Fig. 14, para. [0066]); a lead attached to a lower surface of the case and configured to be implanted through the burr hole or craniotomy in the person's 
Fowler teaches an apparatus and methods for applying neural stimulation to a patient which discloses a device for delivering electrical stimulation to the brain of a patient which discloses an IPG implanted in the patient’s skull or just under that patient’s scalp (e.g. Fig. 8A-C, para. [0036], [0080]) which discloses several electrodes for delivering stimulation to the brain in which at least one electrode is a subcutaneous electrode carried on an upper surface of a housing of the IPG configured to lie above the skull and under the scalp (e.g. claim 44). 
John teaches a functional ferrule which discloses a system that comprises first and second implanted devices for electrical stimulation (e.g. ferrule 1 contains implantable device 1b, Fig. 7, plurality of ferrule system..used to perform one or more function on neural tissue, para. [0096]) in which each implantable device contains a control subsystem (e.g. 432, Fig. 9) that is coupled with a communication subsystem (e.g. 444, Fig. 9) in which each ferrule with the implantable device can operate independently or communicate with one another 
Phillips teaches a system and method for transcranial current loop brain stimulation which discloses a system for providing electrical stimulation to the brain (e.g. abstract) wherein a portion of current flowing between the two electrodes (e.g. 103, 104) will proceed through the brain (e.g. 108) to other implantable portion, flowing through the subcranial electrode (e.g. 107), the probe (e.g. 105), and the subcutaneous electrode (e.g. 106), completing a loop through or beneath the scalp (e.g. 110) back to the subcutaneous electrode (e.g. 104, para. [0068]). Philips further discloses that the power for electrical stimulation may be internal to the body of the person (e.g. para. [0036]) and that the current flow may be generated internally in the body of the person (e.g. current source could be an implanted generator, Fig. 5, para. [0008], [0050], [0073]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Stevenson with the teachings of Fowler to include placing the subcutaneous electrode(s) on an upper surface of the case in order to yield the predictable result of providing an alternative location for the placement of the subcutaneous electrodes(s) that reduces the number of additional components needed for device construction while maintaining appropriate spacing with the subcranial electrode(s). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Stevenson with the teachings of John to include the control circuitry of the first and second modules communicating with each other to provide therapy that includes synchronized electric pulses between the first device and the second device in order to yield the predictable result of providing coordinated therapy that allows a larger area of tissue to be treated. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler and John with the teachings of Philips to include configuring the device’s circuitry to include delivering synchronized 
In reference to at least claim 3
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses wherein the control circuitry is further configured to select one or more of a plurality of subcranial electrodes to be active (e.g. control module 44 would make the decision as to which electrodes 30 or electrode pairs to stimulate, para. [0042]).
In reference to at least claim 4
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses the device further comprising an antenna (e.g. RF antenna 30', para. [0042]), wherein the antenna may receive data from or transmit data to an external programmer (e.g. transmit and receive RF energy to and from the control module 44, Fig. 6, para. [0042]).
In reference to at least claim 5
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses wherein the control circuitry is further configured to program treatment parameters of the module based on commands from the external programmer (e.g. communicate with control module, Fig. 16, para. [0052]), the treatment parameters selected from a group consisting of active electrode selection, pulse frequency, pulse amplitude, pulse width, duty cycle, therapy initiation and therapy cessation (e.g. para. [0068]).
In reference to at least claim 6
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Phillips further discloses the system for providing electrical stimulation to the brain (e.g. abstract) comprising an EEG amplifier for recording 
In reference to at least claim 7
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses a memory (e.g. ‘312, para. [0068]) and a transmitting antenna (e.g. ‘312, antenna, para. [0049]). Phillips further discloses a system for providing electrical stimulation to the brain (e.g. abstract) comprising an EEG amplifier for recording an EEG (e.g. para. [0090]) and an ADC (para. [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler and John with the teachings of Phillips to include recording and storing EEG signals and transmitting those signals in order to yield the predictable result of better detecting abnormalities in brain signals.    
In reference to at least claim 20
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Phillips further discloses a system for providing electrical stimulation to the brain (e.g. abstract) comprising a conductive wire that connects the two implantable portions together (e.g. wire 204 connecting probe/electrode combinations 202/203 and 205/206, Fig. 2 para. [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler and John with the teachings of Philips to include a conductive wire that connects the subcutaneous electrodes of the first device and the second device together in order to yield the predictable result of providing more precise stimulation that utilizes the skull’s high impedance to create current allowing stimulation current to the directed at a location of the brain and providing the patient with feedback .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler) (both previously cited), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) as applied to claim 1 further in view of US 2012/0274271 to Thompson et al. (Thompson). 
In reference to at least claim 2
Stevenson modified by Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses the battery is rechargeable (e.g. ‘312, para. (0045]), but does not explicitly teach each module further comprising a coil and a recharging circuit, configured to recharge the battery through magnetic inductive coupling with an external magnetic field generator. Phillips further discloses embodiments in which the system comprises a coil, and a current generator which generates an alternating magnetic field and transfers energy to the coil through induction (e.g. implantable portion incorporates a coil that is used to charge an energy storage unit such as a battery when the alternating magnetic field is present,  para. [0015], [0078], [0091]-[0092]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Phillips to include within the modules a coil and a recharging circuit, configured to recharge the battery through magnetic inductive coupling with an external magnetic field generator in order to yield the predictable result of providing a non-invasive way to wirelessly charge the battery reducing the likelihood of needing to continually remove or replace the battery. Additionally, recharging a power source such as a battery within an implanted device by utilizing magnetic inductive coupling between an internal coil coupled with an external magnetic field generator is well-known within the art to non-invasively recharge power sources within implanted device(s), e.g. see Thompson et al. (e.g. para. [0038]). Therefore, it would have .

Claims 8 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) as applied to claim 1 further in view of US 2007/0213629 to Greene et al. (Greene) (previously cited). 
In reference to at least claim 8
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1 but does not explicitly teach the device further comprising a magnetic switch, wherein starting or stopping of an EEG recording is controlled by the person placing a permanent magnet close to the magnetic switch, or by the person moving the permanent magnet away from the magnetic switch. It was well known in the art before the effective filing date of the invention to record EEG signals for determining the presence of seizure activity and using a magnetic switch within an implanted device that is controlled by placing a permanent magnet into the vicinity of the device for storing EEG samples indicative of a seizure or other neurological event as evidence by Greene (e.g. para. [0108]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips to include a magnetic switch, wherein starting or stopping of an EEG recording is controlled by the person placing a permanent magnet close to the magnetic switch, or by the person moving the permanent magnet away from the magnetic switch in order to yield 
In reference to at least claims 21-22
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1 but does not explicitly teach the device including a speaker configured to provide audio information to the person, a clinician or caregiver. 
Greene teaches an implanted brain device with recording features (e.g. 110/110’/110”) that comprises an alarm unit (3304) that may include a speaker to provide tactile stimulus to the patient to communicate information to the patient such as providing audible beeps when the device needs to be checked by a practitioner (e.g. para. [0271]-[0273]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Stevenson modified by Fowler, John and Philips with the teachings of Greene to include within the devices an alarm unit that includes a speaker for providing audible information to the patient in order to yield the predictable result of allowing communication with the patient regarding the current status of the device and when the device needs to be checked by a practitioner. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) as applied to claim 1 further in view of US 2005/0096703 to Sanders (Sanders) (previously cited). 
In reference to at least claim 9
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Steven further discloses the device further comprising a magnetic switch, wherein starting or stopping of stimulation is controlled by the person placing a permanent magnet close to the magnetic switch, or by the person moving the permanent magnet away from the magnetic switch (e.g. ‘312, when exposed to MRI system, flow of current is stopped, para. [0063]). Further, it . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) as applied to claim 1 further in view of US 2016/0367809 to Patel et al. (Patel) (previously cited).
In reference to at least claim 10
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near an anterior nucleus of a thalamus. 
Patel teaches a method and device for deep brain stimulation which discloses placing subcranial electrodes for stimulation of the anterior nucleus of a thalamus for treatment of epilepsy (e.g. para. [0027], [0047], [0049], [0053], [0057], [0057], [0112]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Patel to include placing the subcranial electrodes in or near an anterior nucleus of a thalamus in order to yield the predictable result of placing the electrodes within brain structures for the treatment of epilepsy. 

Claims 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips (Phillips) as applied to claim 1 further in view of US 2009/0005833 to Cameron et al. (Cameron) (previously cited).
In reference to at least claim 11
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a nucleus accumbens. 
Cameron teaches a method for selecting electrodes for deep brain or cortical stimulation and pulse generator for deep brain or cortical stimulation which discloses placing subcranial electrodes for stimulation within a nucleus accumbens for treatment of various neurological diseases (e.g. para. [0003], [0024]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Cameron to include placing the subcranial electrodes in or near a nucleus accumbens in order to yield the predictable result of placing the electrodes within brain structures for the treatment of various neurological diseases and/or appetite control. 
In reference to at least claim 12
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a subthalamic nucleus or globus pallidus interna.
Cameron teaches a method for selecting electrodes for deep brain or cortical stimulation and pulse generator for deep brain or cortical stimulation which discloses placing subcranial electrodes for stimulation in or near a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Cameron to include placing the subcranial electrodes in or near a subthalamic nucleus in order to yield the predictable result of placing the electrodes within brain structures for the treatment of various neurological diseases such as Parkinson’s disease. 
In reference to at least claim 13
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a hippocampus
Cameron teaches a method for selecting electrodes for deep brain or cortical stimulation and pulse generator for deep brain or cortical stimulation which discloses placing subcranial electrodes for stimulation in or near a hippocampus for treatment of various neurological diseases (e.g. para. [0003], [0024]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Cameron to include placing the subcranial electrodes in or near a hippocampus in order to yield the predictable result of placing the electrodes within brain structures for the treatment of various neurological diseases. 
In reference to at least claim 14
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a subcallosal cingulate.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Cameron to include placing the subcranial electrodes in or near a subcallosal cingulate in order to yield the predictable result of placing the electrodes within brain structures for the treatment of various neurological diseases such as depression. 
In reference to at least claim 17
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a cortex 
Cameron teaches a method for selecting electrodes for deep brain or cortical stimulation and pulse generator for deep brain or cortical stimulation which discloses placing subcranial electrodes for stimulation in or near a cortex (e.g. para. [0003], [0024], [0049]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Cameron to include placing the subcranial electrodes in or near a cortex in order to yield the predictable result of placing the electrodes within brain structures for the treatment of various neurological diseases and/or appetite control. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0125312 to Stevenson et al (Stevenson) in view of US 2005/0070971 to Fowler et al. (Fowler), US 2008/0140149 to John et al. (John) and US 2016/0199656 to Phillips .
In reference to at least claim 15
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a nucleus accumbens. 
Whitehurst teaches systems and method for treatment of diabetes by electrical brain stimulation and/or drug infusion which discloses placing subcranial electrodes for stimulation in or near an anterior nucleus of a pituitary gland for modulating the basal metabolic rate (e.g. Col. 5, ll. 11-21, Col. 29, ll. 51-56, Col. 30, ll. 32-52). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson modified by Fowler, John and Philips with the teachings of Whitehurst to include placing the subcranial electrodes in or near an anterior nucleus of a pituitary gland in order to yield the predictable result of placing the electrodes near structures for modulating the basal metabolic rate.  
In reference to at least claim 16
Stevenson modified by Fowler, John and Philips teaches a device according to claim 1. Stevenson further discloses that the depth of the electrodes 30 into the brain tissue can be precisely maintained (e.g. ‘312, para. [0060]) but does not explicitly teach the electrodes being in or near a mesencephalic reticular formation or non-specific thalamic nucleus.
Whitehurst teaches systems and method for treatment of diabetes by electrical brain stimulation and/or drug infusion which discloses placing subcranial electrodes for stimulation in or near a mesencephalic reticular formation or non-specific thalamic nucleus for appetite control (e.g. Col. 3, l.57 – Col. 4, l. 7, Col. 4, ll. 18-22). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Stevenson . 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the rejection has been updated in view of the claim amendments to include additional references and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding Philips, Philips discloses that the power for electrical stimulation may be internal to the body of the person (e.g. para. [0036]) and that the current flow may be generated internally in the body of the person (e.g. current source could be an implanted generator, para. [0008], [0050], [0073]). Regarding the drawings objections, MPEP 608.02(d), in accordance with 37 C.F.R. 1.83, states that “ The drawings in a nonprovisional application must show every feature of the invention specified in the claims. However conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”. The speaker recited within claim 21 is a featured that is specified in the claims, therefore the feature must be shown in the drawings. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0292344 to Lowry et al. which teaches methods and systems for intracranial neurostimulation and/or sensing which discloses several implanted intracranial electrodes. US 2011/0166464 to Lee et al. which teaches a telemetry-synchronized physiological monitoring and therapy delivery systems. US 2016/0121129 to Persson et al. which teaches a system and method for low power communication between implantable devices discloses synchronized operation between . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792